COOK, Judge
(concurring in the result):
I disagree with, and have reservations about, a number of statements in the principal opinion. The one most simply stated is my disagreement with the declaration that the “unexplained absence” of the victim as a witness for the Government could raise an “inference ... that her testimony would not support the Government or that it would be favorable to the accused.” 10 M.J. at 313. No basis exists for an adverse inference from failure to call a witness unless the party logically expected to call the witness “has it peculiarly within his power to produce” the witness. (Emphasis added.) Graves v. United States, 150 U.S. 118, 121, 14 S.Ct. 40, 41, 37 L.Ed. 1021 (1893); 2 Wigmore, Evidence §§ 286, 288 (3d ed) (1940). Absent any evidence of a special “power to- produce,” I would suppose that it would have to be concluded that the witness is “equally available” to the accused and the Government; equal availability “precludes the inference.” United States v. *316White, 17 U.S.C.M.A. 211, 214, 38 C.M.R. 9, 12 (1967).
Other reservations and disagreements concern the footnotes. Suffice it to note that I see no justification for the suggestion, in footnotes 1 and 3, that there is uncertainty in military law as to whether a subpoena may issue to compel a civilian witness to appear and testify at an Article 32 investigation. See my separate opinion in United States v. Chuculate, 5 M.J. 143, 146 (C.M.A.1978). Footnote 1 of the principal opinion refers to two articles on the subject in a way that strikes me as implying support for the subject that there is uncertainty in the law. I have read the articles. In The Pretrial Investigation: Some Practical Considerations, 26 JAG Journal 225, 228 (Spring 1972), Bruce says categorically, “[T]here is no provision for compelling the attendance of civilian witnesses.” In his article, The Formal Pretrial Investigation, 12 Mil.L.Rev. 1 (1961), Lieutenant Colonel Murphy distinguishes between use of a subpoena to obtain the presence of a witness at an Article 32 investigation for personal testimony and use of a subpoena to procure testimony by deposition for consideration at an Article 32 investigation. Discussing a subpoena for personal appearance, he said:
Since there is no legal authority to subpoena a civilian witness to appear and testify at the Article 32 investigation, the availability of a civilian witness must necessarily depend upon whether he will voluntarily appear and testify at the request of the investigating officer or the accused.
Id. at 24. As to subpoena of a civilian witness for a deposition to be used in an Article 32 investigation, he remarked on “the conflicting views of at least two authors of books on military law under the Code.117” The footnote reference is as follows:
Everett, Military Justice in the Armed Forces of the United States 217 (1956). This authority expresses the belief that a civilian cannot “be subpoenaed in connection with a pretrial investigation of charges under Article 32 of the Uniform Code.” He further states that it would appear that a civilian can be subpoenaed only after charges have been referred to a court-martial for trial. But see Feld, A Manual of Courts-Martial Practice and Appeal § 41 at 54-55 (1957). This author expresses the view that although a subpoena cannot be used to compel attendance at a pretrial examination except a court of inquiry, one can be used for the purposes of a deposition regarding charges not yet referred for trial if issued by the trial counsel of an existing court-martial at the direction of the convening authority.
Id. at 27. Later, in his text commentary, Colonel Murphy sets out his own view as to the state of the law on the use of a subpoena to obtain a deposition:
It is the belief of this author, however, that although authority does not exist to subpoena a civilian witness to appear at the Article 32 investigation, there is statutory authority to subpoena such a witness for the purpose of taking his oral or written deposition.
Id. at 28.
I agree with my Brothers that the trial judge properly denied the various requests in respect to Mrs. Roberts, and, I, therefore, join them in affirming the decision of the Court of Military Review.